PD-0128-15
                                                                                      RECEIVED IN 40
                                                                                 COURT OF CRIMINAL APPEALS
                 FILED IN                                                                    ffl 13 2015
       COUFT
               Ul-CRIMINAL APPEALS
        i      APR 13 2015              (Pause in proceedings . )                       jkftAl
        2                               THE COURT:           Anything further,                Ms.     Massey?
            Abel Acosta, Clerk
        3                               MS.    MASSEY:        Not    from       the    State,       Your

        4      Honor


        5                               THE COURT:           Anything further,                Mr.     Ritchie?

        6                               MR.    RITCHIE:           None    from the          Defense,       Your

        7      Honor.


                        •               THE    COURT:        I'm slightly perplexed about

               why this occurred.                   I mean,       a person of average

               intelligence or even diminished intelligence should know

               better       than   to    do    this.        And    there's      an     indication          in

               Exhibit 2 that you always did that.                              So it was not an

               isolated        incident.

                                        Ms.    Massey,       do you have any closing

               arguments you'd like to make?

                                        MS.    MASSEY:        Yes,       Your   Honor.

       17                               Based on the severity of this                         case,    the

            ••te.fact   that   it's      not    an    isolated incident,                and his

            * explosive personality disorder that he admits that he
               has,     that he does have tendencies towards anger and



               interest of the community that he be sentenced to the

               Institutional            Division       of    TDCJ.

                                        But    if    the    Court    chooses          not   to   do   that,

               we would ask that he be at                     least required to do an anger



/                                         ELIZABETH BOURQUIN, CSR
/" ^            29TH JUDICIAL DISTRICT COURT, PALO PINTO COUNTY, TEXAS
                                                                                                                                         41




      1     management class and not be near his wife or child,                                                                     if

      2     that's what they ask,                              and it's my understanding they

      3     have    asked,      for           at        least          two years.

      4                                THE           COURT:                   Well,      let me             just ask you

      5     that.     I mean,             that's -- can that be                                     imposed -- you're

      6     saying that can be imposed as a term and condition of

      7     probation?

      8                               MS.           MASSEY:                     It     can    be    a       condition        of

      9     probation that he not be near his wife and child for as

    10      long as       the Court deems proper.

    11                                 THE           COURT:                   But      that    would          not       be

    12      enforceable like a protective order would be,                                                                though.

    13                                MS.           MASSEY:                    No.       It    would          be    a    violation

    14      of probation if he did that.

    15                                 THE COURT:                             All right.

    16                                MS.           MASSEY:                    This would               just be extra

    17      protection for the family.

    18                                 THE COURT:                             Right.          Okay.

    19                                All right.                              Can you speak to the mindset

    20      of this offense,                    though,                that I was alluding to?                                Why

    21      would this occur?                           I mean,                based upon               —     what's your

    22      position in that regard?

    23                                MS.           MASSEY:                    Based on            the evidence,              the
    ***"
   /2 4     only conclusion" that I can come up with is that he was
     »?^
    2*5     angry with the child for whatever reason, whether it was
                             -"-'.. y*rj;. £ - ,i_o: ;'-.^J^




                      "                      ELIZABETH                        BOURQUIN,            CSR
             29TH JUDICIAL DISTRICT COURT,                                             PALO PINTO COUNTY,                     TEXAS
/\j-'~eAj      &JS
                     *% -*S                             \J ^    •"• »•'• .}                    1$ € ^ \ O-0MC&-
                                                                              -• •&>

                                                                                                                             *k r        •4 4   V;-
    ;•!•' "j «^f* 00-e,S aj^T SM-O iX>i +!• A4 f /w7T
0
                                                                                                                         ^'•mL.                            7
                                                      si


             (.*C /because         he dirtied his diaper or__because he wasn't being
              *2    ) still —

              3                                THE COURT:                          Okay.

               4                               MS.         MASSEY:                  -- and did this                   out      of anger.

               5                               THE COURT:                          Okay.

              6                               All right,                          Mr.     Ritchie.

              7                                MR. RITCHIE:                             My take on the actual

              8         incident is -- give me a second to articulate what I

              9         really think about what the evidence shows, Judge', is
             10         that when you first look at it in a vacuum, it's —                                                                 you

             11         think,   well,      who would do that conduct?

             12                                But then you go, how can a three-year-old

             13         having a diaper changed and wiggling around and. doing

             14         certain things?                 I mean, it's just —                                you go, wow, how

             15         can that    happen?

             "Ttr                              I think you get into inadvertence; I think

             17         you get to recklessness, which is also part of that
         S 18           statute.     And, you know, there's a 1esser*. incTud^gd^gc^irig^
         II 19          down.    That's a state jail felony offense.                                                     But —          andi
         |
         J20            don't think that's what the Court is asking about.

         I21                                   But I don't —                              to me, ,,t'his evidence is"""%
         i
         122            that Johnny did not do it.a nume:rous                                            number          of     times        or
                    v


             23         probably the same result would have happened because of ^
                                                                                    ""•to'JSg&S
                                                                                                       ^-^•sp—"-?^^~~^?'Ktt&v$&rj-,—^tr??""*^ j •- r" ^<
                                         ^-'j5^^-«^r^^-s:rr-:'"~"""'*" "^s"T7*'

                    Athe finqernails or whatever^*) But I think it was a —                                                                     it
             24 I
     1       25         happened spur of the       minute A
                                          :-^-s-—.;jV^:-^>- Vf;
                                                                                             The child's wiggling
                                                                                                     .^r^esOT!''"'?8^^*^^



                                                     ELIZABETH BOURQUIN,                                CSR
                         29TH JUDICIAL DISTRICT COURT,                                            PALO PINTO COUNTY,                   TEXAS
                                                                                                            43




 ; l        around,     going around,              maybe not behaving.

I                                  And so,         Judge,    it   is   what it is.                  I think
1

3 3         your perception is the same as everybody else's.                                         But I

            think the practicalities of this happening in the -- in
            the near future are just -- I mean,                        I don't think                             ""
i'5
        there's any threat to society about Johnny going around
        changing diapers on kids,                      okay,      number one.

                      •——       ' "I^niean,        it's -- the kid is bound to be old
    9   enough,         since he's going to be five,                    where the same kind

10      of conduct wouldn't occur.                          Maybe other conduct would
11      occur.          I mean,      that's always a concern for us.                                But

12      that conduct can't '-- surely wouldn't.

13                                I don't know -- I honestly don't know

14      where the CPS case is in this system.                                I'm assuming --
15      and the Court may know -- if it's in this court,                                            then it

16      certainly would be                    supervised visitation,                  and he

17      wouldn't have the opportunity to be around the kid,                                               kind

18      of like a protective order,                       without supervision.                       And I

19      don't      know     that.

20                                THE     COURT:      I   don't    know      —        I    don't     know

21      the answer.              I have so many of them I can't --

22                                MR-.    RITCHIE:        I understand,               Judge.         And

23      I    --   but   I   would        --   we   both   know    --   CPS       is       in   it

24      somewhere,          I    believe.

25                                And as a condition of probation,                              I



                                    ELIZABETH BOURQUIN,                CSR
            29TH JUDICIAL DISTRICT COURT,                     PALO PINTO COUNTY,                     TEXAS
         jfS^^yor $ko^ tu,k£ bj
                              *LjN.(> C,A,JJ^                                                                                                                        >J'h
                                                                                                                                                                                              44

                                                                                                                                                                                       ;f^        '^




     1     would -- I would think that this Court could just make
     2     it an order of the Court for him not to be around,                                                                                                                           until
     3     further order,                       and let him amend his conditions of

     4     probation through a lawyer,                                                           if the Court felt
     5     comfortable about that.                                                   And certainly, anger management
     6     and those kind of things.

     7                                      But I don't think Johnny is                                                                              a threat to

     8     society.             I think he's genuinely concerned about the
         ...-^sz^taM'SBii&i     ^,,^,.^111 iiilir<1f'^*,a''l*J'**!^-'*'^^',***iaiWllr*rt'llTITtHTWi'j-irTrfrTf*Tr*rH6'*rHWmTrV1* •"W*-"¥r*'.fVi'|-    ^•4t4 i\|A«M cr-Jv 't'l             i-                          •'?""
                                                                                                      v~ * -**             45
                                                                                              6' j-

4    /-.^ *•• ,».••                                        & '                /    w«S*'    ^ /„'     '•   -t




         1       caseworker is            here in the gallery today,                      and she's

         2       advising that it               is open simply for the fact that he has

         3       been in jail pending this outcome.                          But the child's been

        4        reunified,       and services have been worked by the mother.

        5                                 (Pause in proceedings.)

        6                                 THE   COURT:      Mr.     Davis,    could you                    stand,

        7       please.

        8                                 THE DEFENDANT:            (Complies.)

        9                                 THE COURT:        All right,        Mr.         Davis.                You've

     10         come before the Court today,                       and you entered a plea of

     11         guilty to the offense alleged in the indictment in this

      12        case .



     13                               You were duly admonished by the Court

     14         about the consequences                of that plea.               You've asked the

     i;5        Court to consider to give you -- to put you on

     16         probation,       but I told you,                 prior to accepting your plea,

     17         that you were not going to be allowed to withdraw that

     18         even if I rejected what you were asking me to do.

     19                               I found that your plea was knowingly,

     20         intelligently,            freely,     and voluntarily given,                        and I

     21         accepted that plea of guilty.                       And you -- there's been

     22        evidence presented,                which goes to the effect of

     23        punishment or sentence or what to do with you in this

     24        case .



     25                               So,       first of all,         I'm going to find you



                                           ELIZABETH        BOURQUIN,        CSR
                  29TH JUDICIAL           DISTRICT COURT,           PALO PINTO COUNTY,                              TEXAS
                ,,   I-1

     *>*± cartel..  1         Q.     Okay.        And what did you determine from

 2   discussions        with    the    mother?

 3         A.     She told me that she didn't know of any foul

 4   play or wrongdoing,              that she just assumed that he had

 5   fell off,     and this conversation that she had with the

 6   defendant.         That's       what    the defendant    told her,   that   he

 7   had   fell   and    hurt       himself    that   wa'

 8         Q.     And did you have -- did you interview the

 9   defendant?


10         A.     Yes,    I did.

11         Q.     And what did you find out from the interview of

12   the   defendant?


13         A.     He told me that -- oh,               I spoke with him for

14   quite a while about the whole incident,                      and towards the

15   interview (sic),           he said that the injury happened when

16   he was actually changing his diaper.
                                                                    v

17                He was moving around -- the kid was moving

18   around while he was changing his diaper,                      and in order to

19   get him to be still, he lifted him up by the base_of his

20   penis and that in turn, that caused the injury.

21                And    he    --


22         Q.     Go ahead.

23         A.     He told me at             that time —     that's when we knew

24   that injury had occurred, because he said that he did
25   cry a little bit and that he went ahead and put the


                               ELIZABETH BOURQUIN,          CSR
      29TH JUDICIAL DISTRICT COURT,                   PALO PINTO COUNTY,    TEXAS
                    \J I 0 L^                             f C /- PAr I                      1 /3W ;'.h
                                                                                                            19
                                                                        (.;



 i .H e!«                  \V
              *\'
                       diaper on and kissed him and went on.                                      * w     * W1
               2                Q.         And based on.your investigation,                   who caused the

               3       injuries to the victim?

               4                A.         Johnny Davis,          Sr.

             , 5                                   MS.    MASSEY:             I'll pass the witness.

               6                                            CROSS-EXAMINATION


                      BY     MR.      RITCHIE:
              &
                                Q.         Jeremy,       as you know,            I represent the defendant.
.V ti       •JC4L~
               §9 •"vC 'm Richard Ritchie.                       And you and I have never talked
                     ?a»&±&%m&Mx«!

Y                                              * c   - -    •
                                                                      1,f   A A »^     t
                                                                                      j*--   --'  ••'-
                                                                                             «>* ,.•«!   ^




     1   correct?


 2           A.     That   is    correct.


 3           Q.     So coming up in September this year,                     he'd be

 4       five?


 5           A.     Yes.


 6           Q.     All right.          And you interviewed --i and I think

 7       that injury was on the Saturday prior to Labor Day.

 8                  Does   that         ind   correct?

 9           A.     Yes,   that    is    correct

10           Q.     All right.          And as you stated,         I mean,

11       everybody -- that -- all of the reports indicate that it

12       was sometime on a Saturday evening,                   and Johnny was in

13       charge.    Is   that your understanding of the changing

14       diapers,   taking care of the kid?

15           A.     Yes,   that is my understanding.

16           Q.     And they call him J.D.;               is   that correct?

17           A.     Yes.


18           Q.     And all      of these     interviews were voluntary;

19       they came in,     correct?

20 A. It was    voluntary.

21           Q.     All right.       And you actually interviewed him,                       I

22       believe,   on the 9th of September maybe -- no.                      19th.

23       I'm sorry.

24           A.     Yes,   the    19th.

25           Q.     The 19th of September.                But the actual event



                              ELIZABETH BOURQUIN, CSR
         29TH JUDICIAL       DISTRICT COURT, PALO PINTO COUNTY,                  TEXAS
               --

                Monday after Labor Day,                                          right?

                         A.      I believe that's when he went                                         back,      yes.

                         Q.      The child missed about a week of school;                                                 is

         9      that      correct?


    10                   A.     Yes.


    11                   Q.     And so -- and so if the injury happened on

    12          Saturday of Labor Day weekend,.I believe the parents
    •i
    •j. j
         -~>
                were treating the laceration with Neosporin.                                                                     fvvf£ ^
    14                   A.     Yes, that'swhatthey said. ^.W^                                                 ,7 "l
                         Q.
                                              ~
                                 Is that basically right?
                                                                           —"                           ClriWWt)
                                                                                                        '^     '
    15


    16                   A.      (Nods head affirmatively.)

    17                   Q.      In fact,                       I think that's what Stephanie Giles

    18          said when you interviewed her,                                             right?

    19                   A.     Yes,               that's               correct.

    20                   Q.     And the child is —                                       certainly,      the child has

    21         . recovered now,                     correct? ~^

   22            (       A.      I believe so. ^
   23                "'/'Q."~ Right.                        It's not serious bodily injury, in your
   24          ^'opinion,       is it?„
                              ' """ "       '. ..;.*~-    :> 4^'Vv



                    1^
                               >c
                                    l' ;'' ^ •& M'iM ^ >+* *= ^-^ ^A" 1 ^' ^& *• i                                        \. ?••-*


                1                     Okay.       Isn't it fair to say,                       based upon all of

      v>            your interview and all of your investigation,                                               that the

                    parents didn't attempt to hide this injury from the
M^M'vK 4,^school                    system or HeadJtMt?               Right?
                                                                                         n..JaCT.iA.-:i- •--C




   fit- lC T * f           A.         They did^jen_d^hiijm to school --
f\m*
 ? ^

     , H        6                     I'll give you that.
                    A      Q'
               K7
                    *      A.         --   so . . .
   */••   "\

                           Q.         I mean,         the kid returned to school.                               Head Start

                9   gets -- I mean,              gets upse,t jwhen they have to change _a_
                                                                 -""""wesaaraBsfrawn.-

               10   three-year -- the kid's diaper,                        and they find it, and

               11   they're kind of shocked,                  right?

               12          A.         Yes,    they were.

               13          Q.         I understand.

               14                     As a matter of fact,            Johnny,                 the defendant,

               15   came to get the kid from school that very Tuesday,                                               I

               16   believe;          is   tha.t_acc,ur,ate.?.

               17          A          After the —          yes, after they found the injury^

               18          Q."~~-After they found it, he came;

               19          A.         He   did   come.

               20          Q.         And then some days later,                    he comes in to

               21   interview with you when you call him,                                     right?

               22          A.         Yes,    he did.

               23          Q.         Okay.      And both parents are treating this child

               24   wit!            iosporin, and they don't call law enforcement.

               25   I'm talking about Johnny or Darlene or anybody.                                                They


                                                 ELIZABETH BOURQUIN,                     CSR
                        29TH JUDICIAL DISTRICT COURT,                    PALO PINTO COUNTY,                         TEXAS
                                                                            24




 1   system, or is it even in'the system yet, or do you know?

 2         A.      It should —       Investigator Henard -- yes,      it

 3   should be in the system.               I don't know the status of

 4   their      case,    though.

 5                         MR.   RITCHIE:     I pass the witness.

 6                               REDIRECT   EXAMINATION


 7   BY   MS.    MASSEY:


 8         Q.      Just clear up one little thing.

 9                 When Mr.      Davis went and picked up the child

10   from Head Start, did he tell them what happened?

11         A.      He    told them —       he told them a story of what

12   happened.

13         Q.      Okay.     And what did he tell them? «»

14         A.      He told them about the fall.                I ^:

15         Q.      And when you interviewed him, did he

16   immediately tell you what had occurred?

17         A.      No,    he did not.

18         Q.      And did he tell you the story of him falling

19   also?


20 A. I believe in the beginning of it, he did.               We
                                                      V/A?
21   did _spea^ about that. s^> ^
                                A'-T
                                   f- ''> *
22         Q.      But he did eventually tell you what happened?                      AS
23         A.      In the end,      yes,    he did.                              $\
                                                                                 ft A-OC
24                         MS.   MASSEY:     No further questions

25                         MR.   RITCHIE:     I have no further questions.



                             ELIZABETH BOURQUIN,      CSR
      29TH JUDICIAL DISTRICT COURT, PALO PINTO COUNTY, TEXAS
                                                                                                     28




 1              A.         No,     sir.

 2              Q.          Did you graduate from Springtown?

 3              A.         Yes,     sir.

 4              Q.         And that's high school,                         correct?

 5              A.          Yes,    sir.

 6              Q.          Do you have any other education at all besides

 7       that?

                A.         No,     sir .

 9            /qV^ And you've got some physical disabilities; is
10       that right?

11              A.          Yes,    sir.

12              Q.         Can you name some of those?

13              A.          I've got a partially fused —                               partially fused

14       left hip, and I've got the beginning stages of..
        _,u,.«« i...i..^i.. -^-.tfp^-cr-rn;':s-w --j^v.v.v.»•• •:••;: -. - n< •*-'• **->•*• -
15   "degenerative disc disease' in my back.

16       "      Q.          Okay.       You walk with a pretty noticeable limp;

17       is   that         correct?

18   "          A.          Yes,    sir.

19              Q.          You're in pain a lot; is that right?

20              A.          Yes,    sir.
                                         -7,"5


21              *Q""f'"*    Okay.       And have you been diagnosed with things
22       going on in -- mentally?

23           'A.            Yes,    sir.

24           '"''"q7        Bipolar?
25              A.          Bipolar,             yes,   sir.



                                        ELIZABETH BOURQUIN,                       CSR
             29TH JUDICIAL DISTRICT COURT, PALO PINTO COUNTY, TEXAS
                                                                                                            29




                    1                         Okay.           Certainly depression and anxiety over

                          ) the years; is that right
                   '3                         Yes,        sir.

                    4               Q.        And you've off and on taken medicine for that

                    5           for a long period of time;                    is that right?
                   S3"
                    6               A.        Yes,       sir.

              '<    7               Q.        Sometimes you get it -- get the medicine

               ST               correc     tly;    sometimes you don't,            right?9

                                    A.        Yes,       sir.

                   10               Q'."K' Today, as we're sitting here, since you've been
                   11           in custody, there's nothing that the jail has given you

                   12


                   13
                                that causes you not to understand what we're doing

                                today,      though,          is   it?
                                                                                                                 \
                   14               A.        No,       sir.

                   15               Q.        You totally understand,               and you understand what

                   16           I'm talking about, what the Court's talking about, and

                   17           nothing about medication is keeping you -- hindering you

                   18           in any way of communicating --

               19                   A.        No,       sir.

               20                   Q.        -- is that right?

               21                   A.        Yes.


         ,22                                  Okay.           Do you know what your IQ level has been

               23               established            at?        *£f.r- .'\l- *     0*f.A$N.VQ A/      V




               24                   A.        No,       sir.5 ""'' .?»• ***

               25                   Q.        We're going to get to the night —                or the


                                    £) /                      ELIZABETH BOURQUIN,      CSR
                    I ff fefli ^JUDICIAL DISTRICT COURT, PALO PINTO COUNTY, TEXAS

/   '!   •'    i
    4 fa                 .'\3
                                              i!   v
                                                                               \1. •?
                                                                                        F C 'v                        J
                                                                                                                                             37




                  1                      Do you      understand all              of that?

                  2              A.      Yes,     ma'am.

                  3              Q.      And you thoroughly believe that you can and
                  4       will     do   all     of that?

                  5              A.      Yes,     ma'am.

                  6              Q.     Even though you don't have a car and.a ride?
                  7              A.     I'd find a ride with,a friend of mine.                                              I'll

                          just have to -- you know...
                9             Q.        And if I told you that your wife didn't want
             10           you back in the house, would you be accepting of that,
             11           if she told you that?

             12               A.        It'd hurt,          but I —    I want to be back with her.

       1.13j ^ 'This was an accident*?9' I didn't                                  do thisj^- I want to
                                tf^&zexzzxSt^ju^M^
            14            stop any disability,              stop and go back to work and learn
            15            how to be a better father and husband.

        /l6 '                 Q.        Now,     in the medical records that I introduced

        f 17 ,.           earlier, there's a statement from your wife -that you ,had

       c                 been diagnosed with an explosive personality?
                                                                      "•}f -.;'?' 'It"' 'r'i'.i"*V\ ,V,WM :
        n     9               A.        Yes,     ma'am.
            - ,j*r*M,'


       ''<2 0                 Q.        And that means that you're prone to anger and
                                                                                                                             ,'i>*"'^'';^-
           I'21          )violence.

        ^'2 2                A.         Yes,     ma'am.      But at   the time,                               I was unaware
        k'>~\
       f 23              what that meant.,,                                                                         " "•-->epUNTY, TEXAS
                                                                                                    38




         get the prescription to get the. medicitn^J.to.„.g.e,t..,this
         condition        under      control.

                               MS.     MASSEY:     I'll pass the witness.

                                       REDIRECT   EXAMINATION

         BY   MR.    RITCHIE:


               Q.      And, Johnny,        that's why, if you get placed on

         probation,        you can get some anger management and some
         help;      is that correct?

                       Yes,   sir.

     j        Q.       Because you donft want anything bad to happen
     to your son.             This has —         this has been very difficult
     -on you, hasn't it?                                               ~" *-'"KCCT=*OTrwc--t-r"-'

              'A.      Yes,   sir.

14                            Mi?.    RITCHIE:     I pass the witness,             Your

15   Honor.


16                            MS.     MASSEY:     Your Honor,       may I have a

17   moment?


18                            THE     COURT.     Yes.     Can I have that exhibit,

19   Exhibit         2?

20                            (Pause in proceedings.)

21                            THE COURT:         Ms.    Massey?

22                            I'm sorry.         I didn't -- is that all you

23   have,       Mr.      Ritchie?      Did you rest?

24                            MR.     RITCHIE:     I had passed the witness,

25   Your      Honor.




                                  ELIZABETH BOURQUIN,         CSR
         29TH JUDICIAL DISTRICT COURT,                  PALO PINTO COUNTY,            TEXAS